Case 2:19-cv-10142-AB-SS Document 33 Filed 08/10/21 Page 1 of 1 Page ID #:934




  1
  2
  3                                                             JS-6
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
    ARSINE SHAMIRYAN and NORIK                 Case No. 2:19-cv-10142-AB (SSx)
 10 BAZIKYAN,
                                               [PROPOSED] JUDGMENT
 11               Plaintiffs,
 12         v.
 13 ALLSTATE NORTHBROOK
    INDEMNITY COMPANY, and
 14 DOES 1 through 50,
 15               Defendants.
 16
 17         Defendant Allstate Northbrook Indemnity Company’s motion for summary
 18 judgment came on regularly for hearing on May 28, 2021 in Courtroom 7B of the
 19 above-captioned court, the Honorable Andre Birotte, Jr. presiding. The Court
 20 entered an Order Granting Defendant’s Motion for Summary Judgment on July 26,
 21 2021.
 22         The Court, having granted defendant’s motion, hereby enters judgment in
 23 favor of defendant Allstate Northbrook Indemnity Company against plaintiffs
 24 Arsine Shamiryan and Norik Bazikyan.
 25
 26 DATED: August 10, 2021
 27                                 HON. ANDRÉ BIROTTE JR.
                                    JUDGE OF THE U. S. DISTRICT COURT
 28

                                             -1-               Case No. 2:19-cv-10142-AB (SSx)
                                                                     PROPOSED] JUDGMENT
